Case 5:21-cr-00019-FJS Document1 Filed 01/22/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

Criminal No. 5:2) -C@- 1 CFIS)

UNITED STATES OF AMERICA )
)
v. ) Indictment
)
DENNIS HOUSLEY, ) Violation: 18 U.S.C. § 922(g)(1)
) [Felon in Possession of a
) Firearm and Ammunition]
)
) One Count
)
Defendant. ) County of Offense: Onondaga

THE GRAND JURY CHARGES:

COUNT 1
[Felon in Possession of a Firearm and Ammunition]

On or about April 7, 2020, in Onondaga County in the Northern District of New York, the
defendant, DENNIS HOUSLEY, knowing he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, knowingly possessed in and affecting
commerce a firearm and ammunition that previously had been shipped and transported in interstate
commerce, specifically: a Lorcin model L25 .25 caliber semiautomatic pistol, which was
manufactured in California; three Hornady, 25 Auto, jacketed hollow-point cartridges,

manufactured in Nebraska; and three Prvi Partizan, 25 Auto, full-metal jacket cartridges,

©
Case 5:21-cr-00019-FJS Document 1 Filed 01/22/21 Page 2 of 2

manufactured in Serbia, in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

Dated: \\Z22\ 202\

A TRUE BILL,

 

ANTOINETTE T. BACON
Acting United States Attorne

 
  
 

By: Zt

United States Attorne
Bar Roll No. 701226..~—~”~
